DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Allowable Subject Matter
	The reason for allowance has been set forth in the Office Action mailed on 04/05/2021.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 29 April 2021 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Swoish et al. (Pub. Number US-20150233277-A1) relates to a method and an apparatus to control regeneration of a particulate filter.

Swoish et al. (Pub. Number US-20140000239-A1) relates to a method and an apparatus to control regeneration of a particulate filter.

Snopko et al. (Pub. Number US-20120159930-A1) relates to an exhaust particular system and operating method therefor.

Snopko et al. (Pub. Number US-20120159929-A1) relates to an exhaust particular system and methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 10, 2021